DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 10, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (US 2016/0029589) in view of Lingmann (2007/0163513).
 Regarding Claim 1, Norman teaches a system for collecting dog waste comprising: a biodegradable receptacle (bottom portion 602; “Various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard or any other biodegradable material can be used.” Paragraph [0039]); a biodegradable leak proof liner inside the receptacle (“a water-resistant coating may be applied to portions of the pet waste system to prevent leakage through and breakdown of the receptacle. For example, wax has been found to work well as a coating to prevent liquid from permeating through the receptacle while being biodegradable itself.” Paragraph [0040]); biodegradable absorbent coconut layer (litter 607; ”Litter can be any material capable of absorbing urine or feces of an animal. The litter can be one of a variety of organic and inorganic materials, including, but not limited to,… coconut coir” Paragraph [0045]) placed on the leak proof liner; and a mat (means for securing the litter 608) over the biodegradable absorbent coconut layer (Figure 6).
Norman fails to teach the system wherein the mat is a biodegradable coconut fiber mat.
However, Lingmann teaches a biodegradable coconut fiber mat (“The bottom layer is fabricated from an organic absorbent mesh that can be burlap, coconut fibers, or any other organic fiber mesh” Paragraph [0012]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of Norman with the biodegradable coconut fiber mat as taught by Lingmann, in order to better hold the absorbent material in place, and make the entire product more eco-friendly.
Regarding Claim 2, Norman and Lingmann teach the system of Claim 1. Norman further teaches the system, wherein all components of the system are compostable (cardboard, coconut coir, and wax are all compostable).
Regarding Claim 3, Norman and Lingmann teach the system of Claim 1. Modified Norman further teaches the system, wherein the biodegradable receptacle has an overhang (lip 613; Figure 6) projecting inwards from an upper edge of a wall (602) thereof, the overhang retaining the biodegradable coconut fiber mat in the biodegradable receptacle.
Regarding Claim 10, Norman and Lingmann teach the system of Claim 1. Norman further teaches the system, comprising a biodegradable closure for the receptacle, the biodegradable closure comprising a biodegradable lid or a biodegradable sleeve (cover 603; “Various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard or any other biodegradable material can be used.” Paragraph [0039]).
Regarding Claim 11, Norman and Lingmann teach the system of Claim 10. Norman further teaches the system, wherein the closure has perforations (perforated edge 605) defining a detachable portion (tear-off section 604).
Regarding Claim 13, Norman and Lingmann teach the system of Claim 1. Modified Norman teaches the system, wherein: the biodegradable receptacle is cardboard (“Various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard or any other biodegradable material can be used.” Paragraph [0039]); and the biodegradable coconut fiber mat comprises an adhesive (“Glue or other adhesive may be applied to the sides of bottom portion or tray 602 or to lip 613 to attach secure upper portion or cover 603.” Paragraph [0032]). Additionally Lingmann teaches the biodegradable coconut fiber mat comprises a biodegradable adhesive (see Lingmann fiber adhesive 4, “such as gum rubber or latex” Para 21).
Regarding Claim 14, Norman and Lingmann teach the system of Claim 1. Norman further teaches the system, wherein the biodegradable liner is coated onto a floor and inner walls of the biodegradable receptacle (“a water-resistant coating may be applied to portions of the pet waste system to prevent leakage through and breakdown of the receptacle. For example, wax has been found to work well as a coating to prevent liquid from permeating through the receptacle while being biodegradable itself.” Paragraph [0040]).
Regarding Claim 16, Norman teaches a method for making a dog waste collecting system comprising: providing a biodegradable receptacle (bottom portion 602; “Various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard or any other biodegradable material can be used.” Paragraph [0039]); providing a biodegradable leak proof liner inside the receptacle (“a water-resistant coating may be applied to portions of the pet waste system to prevent leakage through and breakdown of the receptacle. For example, wax has been found to work well as a coating to prevent liquid from permeating through the receptacle while being biodegradable itself.” Paragraph [0040]); placing a biodegradable absorbent coconut layer on the leak proof liner (litter 607; ”Litter can be any material capable of absorbing urine or feces of an animal. The litter can be one of a variety of organic and inorganic materials, including, but not limited to,… coconut” Paragraph [0045]); placing (means for securing the litter 608) over the absorbent coconut layer (Fig. 6); and closing the biodegradable receptacle with a biodegradable closure, the biodegradable closure comprising a biodegradable lid or a biodegradable sleeve (cover 603; “Various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard or any other biodegradable material can be used.” Paragraph [0039]).
Norman fails to teach the system wherein the mat is a biodegradable coconut fiber mat.
However, Lingmann teaches a biodegradable coconut fiber mat (“The bottom layer is fabricated from an organic absorbent mesh that can be burlap, coconut fibers, or any other organic fiber mesh” Paragraph [0012]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of Norman with the biodegradable coconut fiber mat as taught by Lingmann, in order to better hold the absorbent material in place, and make the entire product more eco-friendly.
Regarding Claim 17, Norman and Lingmann teach the system of Claim 16. Modified Norman further teaches the method, comprising: removing a portion (tear off section 604) of the closure (cover 603) to reveal the coconut fiber mat for using the system (Figure 6); and retaining the biodegradable coconut mat in the biodegradable receptacle with an overhang (lip 613) projecting inwards from an upper edge of a wall (base 602; Figure 6) thereof.
Claims 4, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lingmann as applied to claim 1 and 16 above, and further in view of Axelrod et al. (US 2020/0281155).
Regarding Claim 4, Norman and Lingmann teach the system of Claim 1. Norman further teaches the system, wherein the absorbent coconut layer is a coconut soil (litter 607; ”Litter can be any material capable of absorbing urine or feces of an animal. The litter can be one of a variety of organic and inorganic materials, including, but not limited to,… coconut coir” Paragraph [0045]) on the biodegradable leak proof liner and underneath the biodegradable coconut fiber mat.
Norman fails to teach the system, comprising a biodegradable cell divider on the biodegradable leak proof liner, the biodegradable coconut fiber mat on top edges of the cell divider, and the absorbent layer is distributed in cells defined by the cell divider.
However, Axelrod teaches the system, comprising a cell divider (cells 808; Figure 8B; Paragraph [0054]), and the soil is distributed in cells defined by the cell divider (“the recessed region 302 can include a liquid impermeable layer 502, an absorbent layer 504, an attractant layer 506, and a liquid permeable layer 508.” Paragraph [0039]; Figure 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Norman with the cell divider and layering of Axelrod, in order to provide a prearranged sifting assembly that allows for the removal of large waste and reuse of litter thereby increasing the environmentally friendly and cost saving benefits. Additionally, Axelrod discloses the claimed cell divider except for it specifically being biodegradable. However, Axelrod does teach in paragraph 54 that other materials could be used to make the cell divider. It would have been obvious to one having ordinary skill in the art at the earliest effective filing date of the invention to have made the cell divider out of a biodegradable material such as cardboard, wax board, paper board or any other biodegradable material in order to reduce negative environmental impacts associated with plastics (see also interchangeability of plastics and biodegradable materials taught by primary reference Norman Para 39-40, 47), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 5, Norman, Lingmann, and Axelrod teach the system of Claim 4. Modified Norman further teaches the system, wherein: the receptacle has an overhang (lip 613; Figure 6) projecting inwards from an upper edge of a wall (602) thereof; the overhang retains the biodegradable coconut fiber mat in the receptacle; and the biodegradable coconut fiber mat retains the coconut soil distributed within the cells (“Inside the pet waste system is litter 607, held in place by means for securing the litter 608” Paragraph [0032]).
Regarding Claim 18, Norman and Lingmann teach the system of Claim 16. Norman further teaches the method, wherein the absorbent coconut layer is a coconut soil (litter 607; ”Litter can be any material capable of absorbing urine or feces of an animal. The litter can be one of a variety of organic and inorganic materials, including, but not limited to,… coconut coir” Paragraph [0045]) and is placed on the biodegradable leak proof liner and underneath the biodegradable coconut fiber mat.
Norman fails to teach the method comprising: lacing a biodegradable cell divider on the biodegradable leak proof liner and underneath the biodegradable coconut fiber mat, so that the biodegradable coconut fiber mat is on top edges of the cell divider and distributing the absorbent layer in cells defined by the cell divider.
However, Axelrod teaches the method comprising: placing a biodegradable cell divider (cells 808; Figure 8B; Paragraph [0054]) on the biodegradable leak proof liner and underneath the biodegradable coconut fiber mat, so that the biodegradable coconut fiber mat is on top edges of the cell divider (“the recessed region 302 can include a liquid impermeable layer 502, an absorbent layer 504, an attractant layer 506, and a liquid permeable layer 508.” Paragraph [0039]; Figure 5); and distributing the coconut soil in cells defined by the cell divider (“Each of the plurality of cells 808 and 810 can be configured to retain a predetermined quantity of superabsorbent polymer powder and/or pulp powder therein.” Paragraph [0053]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Norman with the cell divider and layering of Axelrod, in order to provide a prearranged sifting assembly that allows for the removal of large waste and reuse of litter thereby increasing the environmentally friendly and cost saving benefits. Additionally, Axelrod discloses the claimed cell divider except for it specifically being biodegradable. However, Axelrod does teach in paragraph 54 that other materials could be used to make the cell divider. It would have been obvious to one having ordinary skill in the art at the earliest effective filing date of the invention to have made the cell divider out of a biodegradable material such as cardboard, wax board, paper board or any other biodegradable material in order to reduce negative environmental impacts associated with plastics (see also interchangeability of plastics and biodegradable materials taught by primary reference Norman Para 39-40, 47), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lingmann as applied to claim 1 above, and in further view of Walker (US 5819688).
Regarding Claim 7, Norman in view of Lingmann teaches the system of Claim 1.
Norman fails to teach the system, wherein the biodegradable absorbent coconut layer comprises one or more pieces of coconut sponge.
However, Walker teaches the system, wherein the biodegradable absorbent coconut layer comprises one or more pieces of coconut sponge (“the fiber base material is capable of absorbing the liquid discharge of the animal.” Claim 1; “Coconut shells have also been found to be effective for use in the invention.” Col. 5 line 49; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coconut soil of Norman with the coconut sponge of Walker, in order to prevent the absorbent material from easily being scattered outside of the system by the dog, and to increase the absorptivity.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lingmann and Walker as applied to claim 7 above, and further in view of Ryu (US 2013/0269624).
Regarding Claim 8, Norman, Lingmann, and Walker teach the system of Claim 7. 
Modified Norman fails to teach the system, wherein each piece of coconut sponge has one or more channels cut into a top surface thereof.
However, Ryu teaches the system of claim 7, wherein each piece of coconut sponge has one or more channels cut into a top surface thereof (“the gap (A) can be employed as a guide for the urine,” Paragraph [0009]; Figure 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the absorptive material of modified Norman, with the channels of Ryu, in order for the urine to spread across the entire sponge so it will more easily be soaked up.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lingmann as applied to claim 1 above, and in further view of MacQuoid (US 2003/0070623).
Regarding Claim 9, Norman in view of Lingmann teaches the system of Claim 1. 
Norman fails to teach the system wherein the biodegradable absorbent coconut layer comprises multiple bricks of coconut soil.
However, MacQuoid teaches the system, wherein the biodegradable absorbent coconut layer comprises multiple bricks of coconut soil (“compress small granules of grains or other materials--often in the presence of steam or binding agents--to form small pellets. These same machines can be used to form pellets of coconut coir” Paragraph [0039]; Pellets 28; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coconut soil of Norman with the coconut soil bricks of MacQuoid, in order to prevent the absorbent material from easily being scattered outside of the system, by the dog.
Regarding Claim 15, Norman in view of Lingmann teaches the system of Claim 1.
Norman fails to teach the system, wherein the absorbent coconut layer comprises loose coconut wood chips, bricks of compressed coconut wood chips, or coconut pellets.
However, MacQuoid teaches the system, wherein the absorbent coconut layer comprises loose coconut wood chips, bricks of compressed coconut wood chips, or coconut pellets (“the coconut coir is formed into pellets or pellet fragments.” Paragraph [0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coconut soil of Norman with the coconut soil bricks or pellets of MacQuoid, in order to prevent the absorbent material from easily being scattered outside of the system, by the dog.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lingmann as applied to claim 10 above, and in further view of Collison et al. (US 2018/0050857).
Regarding Claim 12, Norman in view of Lingmann teaches the system of Claim 10. Norman further teaches the system, comprising adhesive that seals the closure (“Glue or other adhesive may be applied to the sides of bottom portion or tray 602 or to lip 613 to attach secure upper portion or cover 603.” Paragraph [0032]).
Norman fails to teach the adhesive being biodegradable tape.
However, Collison teaches adhesive being biodegradable tape (biodegradable tape 59).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Norman with the biodegradable tape of Collison, in order to make the entire product more eco-friendly.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Norman in view of Lingmann as applied to claim 16 above, and in further view of Collison et al. (US 2018/0050857).
Regarding Claim 20, Norman in view of Lingmann teach the system of Claim 16. Norman further teaches the method, comprising sealing the closure with an adhesive (“Glue or other adhesive may be applied to the sides of bottom portion or tray 602 or to lip 613 to attach secure upper portion or cover 603.” Paragraph [0032]).
Norman fails to teach the adhesive being biodegradable tape.
However, Collison teaches adhesive being biodegradable tape (biodegradable tape 59).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Norman with the biodegradable tape of Collison, in order to make the entire product more eco-friendly.

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 4 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s remarks page 10 state “for clarity, claim 4 is amended to state that the mat is on the top edges of the divider. A similar change is made in claim 18.” This new limitation is now covered in the rejection as presented above, in view of Axelrod et al. (US 2020/0281155).
Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive. 
Applicant states, regarding Claims 1 and 16, on page 7 of remarks “Lingmann is not a litter mat and is therefore not applicable art.” Examiner respectfully disagrees. In response to applicant's argument that Lingmann is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, applicant defines mat on page 4 of the specification “The term "coconut mat", or "coconut fiber mat", refers to a mat made from fibers of coconuts obtained from the coconut husk.” Lingmann’s mat is defined in Paragraph 12: “The bottom layer is fabricated from an organic absorbent mesh that can be burlap, coconut fibers, or any other organic fiber mesh.” Since Lingmann’s mat fits within the applicant’s definition of coconut mat, the art is applicable. Additionally, Applicant states “Norman does not disclose a "mat over the biodegradable absorbent coconut layer" as recited in claim 1.” As shown in the rejection above as well as the previous Office Action, Norman teaches a netting with the same location and functionality of the mat in applicant’s instant application. Therefore it would be obvious to take this cloth netting of Norman and replace it with a woven fiber coconut mat of Lingmann, as this would be a simple replacement of one fabric to another, while keeping the same function.
Applicant states, regarding Claim 2, on page 9 of remarks “Norman makes no mention of using compostable materials. Norman discloses: "various types of materials can be used for the base and cover or lid of the pet waste system. For example, cardboard or any other biodegradable material can be used" (para 0036).” Examiner points specifically to cardboard being an option for material used. According to Conserve Energy Future (https://www.conserve-energy-future.com/is-cardboard-compostable.php) Cardboard is compostable in addition to being biodegradable. The other main material mentioned in Norman is the wax used as a coating, which, as shown in the rejection above, is also compostable.
Applicant states, regarding Claims 3 and 5, on page 9 of remarks “the netting (if mapped to the applicant's mat) is retained in place by glue (para. 0032), or staples or tape (para. 0021).” Examiner reminds applicant that the combination of Norman and Lingmann covers the limitation of the applicant’s mat, not the netting as mentioned in this section of the remarks. This is shown in the rejection presented above. 
Applicant states, regarding Claim 7, on page 10 of remarks “Walker therefore does not disclose a coconut sponge.” Examiner respectfully disagrees. Walker discloses an absorbing mat made from coconut shells. The main function of a sponge is to absorb liquid, which Walker clearly states in Claim 1 “the fiber base material is capable of absorbing the liquid discharge of the animal.”
Applicant states, regarding Claim 9, on page 10 of remarks “Macquoid discloses pellets, not bricks, and in particular small pellets.” Applicant defines coconut brick in the specification on page 5 “the term "coconut brick" refers to a brick made from compressed coconut soil.” Examiner points to paragraph 39 of MacQuoid which states “compress small granules of grains or other materials--often in the presence of steam or binding agents--to form small pellets. These same machines can be used to form pellets of coconut coir.” Since the size of the brick is irrelevant, MacQuoid’s definition of pellet covers the limitation in Claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619